Citation Nr: 1512242	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  12-30 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1969 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2014, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The issues of service connection for diabetes mellitus type 2, erectile dysfunction, and ischemic heart disease have been raised by the record in March 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's bilateral pes planus was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2014).

The Veteran claims that his current bilateral pes planus is related to service.  As an initial matter, the Board does not dispute that the Veteran has a current diagnosis of bilateral pes planus, and that he incurred bilateral pes planus in service.  Diagnostic imaging taken in March 2011 confirms that he has mild pes planus in both feet.  No foot defects were noted on his military entrance examination, but he was noted to have mild, asymptomatic pes planus upon discharge from military service.  Accordingly, the dispositive question in this case is whether the Veteran's current disorder is related to service.

The Veteran asserts that he has continued to have pain and discomfort from his pes planus since service.  See Statement in Support of Claim dated June 19, 2012.  The Veteran is competent to report his own symptoms or matters within his own personal knowledge, to include his current pes planus symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board notes that the Veteran was provided VA examinations in November 2010 and March 2011 to determine the etiology of his pes planus, and both examiners concluded that his current condition was not related to service.  However, both examiners incorrectly presumed that an injury must be shown in service to substantiate the Veteran's claim.  As discussed above, the Veteran's service medical examinations show that he developed pes planus in service.  While the underlying reason for developing flat feet is not shown - that is, no particular injury during service as the examiner noted - the fact remains the condition was affirmatively diagnosed at separation and was not shown at entry.  

In sum, the Board finds that the Veteran's current pes planus is related to service.  The Veteran's service treatment records show that he developed pes planus during service.  The Veteran currently has bilateral pes planus and has provided competent, credible evidence that he has experienced pain and discomfort from his pes planus since service.  As the weight of the evidence supports the Veteran's claim, the Board finds that service connection for bilateral pes planus must be granted.

As the Veteran's claim for service connection for bilateral pes planus is being granted in full, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral pes planus is granted, subject to the laws governing payment of monetary benefits.

REMAND

As to the Veteran's claim for service connection for hypertension, the Board finds that remand is required in order to obtain an addendum VA medical opinion.  The Veteran was afforded a VA examination in November 2010; however, the examiner failed to address whether the Veteran's currently diagnosed hypertension is related to service.  Rather, the examiner determined that the Veteran had prehypertension upon entry into service and opined that the Veteran's prehypertension was not aggravated by service.  A veteran is entitled to be presumed sound except for conditions noted at entry.  While the examiner now, in retrospect, concludes the blood pressure reading at entry reflected prehypertension, that was not diagnosed at that time, nor was prehypertension.  It cannot be said the Veteran clearly had hypertension before service.  Because the VA examiner's opinion does not address the dispositive question before the Board, remand for an addendum VA medical opinion is necessary to assist in determining the etiology of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum opinion from the same examiner who conducted the November 2010 VA examination to ascertain whether it is as likely as not (i.e., to at least a 50-50 degree of probability) that causation of the Veteran's hypertension is as likely as not related to service.  The examiner is to presume that the Veteran was in sound condition upon entry into service.  If that examiner is unavailable, the appellant should be afforded a new VA examination.  The examiner is requested to review all pertinent records associated with the claims file.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

2.  Readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


